  Case 6:19-cv-00076 Document 1 Filed on 08/22/19 in TXSD Page 1 of 14



                    IN THE UNITED STATE DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS
                             VICTORIA DIVISION

CHARLENE L. H. MITCHELL,
PLAINTIFF

vs.                                                  CIVIL ACTION NO. 6:19-cv-76
                                                     JUDGE_________________________

TWIN CITY FIRE INSURANCE COMPANY,
DEFENDANT

                      PLAINTIFF’S ORIGINAL COMPLAINT
                           JURY TRIAL DEMANDED

       COMES NOW, CHARLENE L. H. MITCHELL (hereinafter, referred to as

Plaintiff), and file this, her Original Complaint, and for causes of action against TWIN

CITY FIRE INSURANCE COMPANY (“TWIN CITY”) (hereinafter, referred to as

“Defendant”), would show unto the Court and the jury the following:

                       PARTIES AND SERVICE OF PROCESS

       1.      Plaintiff CHARLENE MITCHELL owns the property located at 401

South William St., Victoria, Texas 77901 that is the subject of this lawsuit and is situated

in Victoria County, Texas.

       2.      Defendant, TWIN CITY is a foreign insurance company, domiciled in

Indiana, and registered to engage in the business of insurance in the State of Texas. This

Defendant may be served with personal service by a process server, by serving its

Attorney for Service, CT Corporation System, 1999 Bryan Street, Suite 900, Dallas,

Texas 75201-3136.




                                             1
    Case 6:19-cv-00076 Document 1 Filed on 08/22/19 in TXSD Page 2 of 14



                                    STATUTORY AUTHORITY

         3.       This suit also brought in part, under the Texas Insurance Code, Sections

541.051 et seq., 541.151 et seq., 542.051 et se., and Tex. Civ. & Rem. Code Section

38.01 et seq.

                                            JURISDICTION

         4.       This Honorable Court maintains subject matter jurisdiction over this

matter, pursuant to 28 U.S.C. § 1332, based on complete diversity of citizenship between

the parties. The amount in controversy exceeds the minimum jurisdictional limits.

                                                  VENUE

         5.       This Honorable Court maintains venue under 28 U.S.C. § 1391(b)(2),

being the judicial district of the location of the property that is the subject of this action.

                         NOTICE AND CONDITIONS PRECEDENT

         6.       Defendant has been provided written notice of the claims made by

Plaintiff in this complaint, including a statement of Plaintiff’s actual damages and

expenses in the manner and form required by Tex. Ins. Code § 542A.003.1

         7.       All conditions precedent necessary to maintain this action and in order to

maintain claim under the insurance policy in question have been performed, occurred, or

have been waived by Defendant.

                                                  FACTS

         8.       This lawsuit arises out of the following transactions, acts, omissions,

and/or events. Hurricane Harvey struck South Texas on August 25, 2017 and lingered for

several days, causing catastrophic damage throughout the region. On or about August 25,

1
 Tex. Ins. Code 542A.003 requires pre-suit notice not later than the 61st day before an action is filed,
unless notice is impracticable because there is insufficient time to give pre-suit notice before the limitations
period will expire. Plaintiff has provided pre-suit notice within the parameters pursuant to 542A.003(d).


                                                       2
  Case 6:19-cv-00076 Document 1 Filed on 08/22/19 in TXSD Page 3 of 14



2017, Plaintiff’s property sustained extensive water damage to the interior and exterior

and loss of business income due to power outage as a result of Hurricane Harvey heavy

rain and high winds exceeding 70 mph over multiple consecutive days.

       9.      Plaintiff submitted claims to Defendant, TWIN CITY, pursuant to the

contract of insurance, for damages to the property as a result of Hurricane Harvey and

asked Defendant TWIN CITY to honor its contractual obligations and cover the cost of

repairs to the property and loss of income.

       10.     Defendant, TWIN CITY, accepted the Plaintiff’s claims and assigned

claim numbers of CP0017545617(Commercial-BI) & PP0017537140.

       11.     Defendant, TWIN CITY assigned adjuster Mitchell Holland and Robin

Chism to investigate and evaluate the claims. Mitchell Holland then assigned adjuster

Jason Nicola of Allcat Claims Service, LP, to inspect, investigate and evaluate the

property damage claim, assess the damages to the property, and communicate with the

Plaintiff as to coverages under the policy.

       12.     Jason Nicola performed an inspection of the subject insured property

which lasted no longer than one hour. Nicola verbally acknowledged the property

damages to Plaintiff during the inspection, but he later provided an estimate determining

the replacement cost value of the covered damages to be only $10,008.96 on the dwelling

claim. Payments were issued totaling $5,353.01 after depreciation and the $2,490.41

deductible were withheld. Nicola failed to discuss Additional Living Expenses coverage

with your insured.

       13.     Plaintiff also submitted a business interruption claim and all requested

documents were provided to TWIN CITY. Plaintiff was only paid $290.00 for this claim.




                                              3
  Case 6:19-cv-00076 Document 1 Filed on 08/22/19 in TXSD Page 4 of 14



       14.     Plaintiff then hired Stevephen Lott of Gulf South Construction

Consultants, LLC to inspect the property for damages from Hurricane Harvey, properly

investigate and evaluate the claim and communicate with Defendant and its

representatives regarding the claim.

       15.     Even though the property had sustained extensive damages from the

storm, Nicola ignored wind created damages to the property. Nicola completed a results

oriented, unreasonable inspection, failed to document all the covered wind damages to

the property, ignored facts supporting coverage and improperly denied Plaintiff’s

damages.

       16.     Plaintiff did not agree with Mr. Nicola’s assessment of the damages to her

property.

       17.     Stevephen Lott determined that Plaintiff’s property damages were grossly

undervalued by Mr. Jennings and TWIN CITY. After inspecting the property, Mr. Lott

determined that there was wind damage to the roof and water damage that entered

through wind created openings. Mr. Lott provided an estimate of damages in the amount

of $165,206.68 for the dwelling damages.

       18.     Plaintiff values her decrease in business income as $42,999.76 and will

also require additional living expenses coverage as a result of the hurricane damage to her

home. To date, TWIN CITY has not been paid what is owed to her for business income

or additional living expenses.

       19.     Defendant, TWIN CITY relied upon Mr. Nicola’s inaccurate and

unreasonable estimate to deny the Plaintiff’s damages. Furthermore, Defendant, TWIN




                                            4
  Case 6:19-cv-00076 Document 1 Filed on 08/22/19 in TXSD Page 5 of 14



CITY failed to accept or deny coverage for the remaining damages in writing within the

statutory deadline.

          20.   Based on the improper, inadequate, and incomplete investigation of TWIN

CITY, and its representatives, the Plaintiff’s damages were only estimated at $10,008.96

on the dwelling claim.

          21.   To date Plaintiff has only received payments in the amount of $5,353.01

after depreciation and the $2,490.41 deductible were withheld for dwelling and was only

paid $290.00 for the loss of business income claim.

          22.   Defendant, TWIN CITY ignored the information provided by the Plaintiff

and the adjuster hired by the Plaintiff. Instead, Defendant, TWIN CITY chose simply to

only rely on the portions of its adjuster’s, consultant’s, and vendors’ reports which

supported the results-oriented investigation and coverage decisions supporting denial of

Plaintiff’s claims.

          23.   Defendant, TWIN CITY failed to perform its contractual obligation to

compensate Plaintiff under the terms of the Policy.

             CAUSES OF ACTION AGAINST DEFENDANT, TWIN CITY -
                      COUNT I - BREACH OF CONTRACT

          24.   Each of the foregoing paragraphs is incorporated by reference in the

following.

          25.   Plaintiff and Defendant TWIN CITY executed a valid and enforceable

written insurance contract providing insurance coverage to the insured location at 401

South William St., Victoria, Texas 77901. The policy provides coverage for the peril of

wind, hurricane and rain, such as those sustained during Hurricane Harvey, among other

perils.



                                            5
  Case 6:19-cv-00076 Document 1 Filed on 08/22/19 in TXSD Page 6 of 14



       26.     All damages and loss to the Plaintiff’s property were caused by the direct

result of a peril for which Defendant TWIN CITY insured the Plaintiff, pursuant to the

policy herein, specifically, the perils of hurricane, wind, and rain.

       27.     Defendant, TWIN CITY sold the subject insurance policy to Plaintiff

insuring the subject insured property in its “as is” condition.

       28.     Plaintiff suffered a significant loss with respect to the property at issue and

additional expenses as a result of the high winds and rain that occurred during Hurricane

Harvey.

       29.     Plaintiff submitted claims to Defendant, TWIN CITY pursuant to the

contract of insurance for damages and loss of business income as a result of high winds

and rain that occurred during Hurricane Harvey.

       30.     Plaintiff provided Defendant, TWIN CITY, with proper notice of damage

to the exterior and interior of the subject insured property.

       31.     Defendant, TWIN CITY ignored the information provided by the adjuster

and other information provided by Plaintiff that supported coverage of Plaintiff’s damage

and chose to rely solely on its own consultants.

       32.     TWIN CITY by and through its adjusters and representatives have failed

to properly evaluate the damages resulting from the covered cause of loss.

       33.     TWIN CITY by and through its adjusters and representatives failed to

retain the appropriate experts and/or consultants to evaluate the hurricane winds and

water damages to the subject property.




                                              6
  Case 6:19-cv-00076 Document 1 Filed on 08/22/19 in TXSD Page 7 of 14



        34.    As of this date, TWIN CITY by and through its adjusters and

representatives have failed to pay for the hurricane winds and water damages to

Plaintiff’s property.

        35.    Plaintiff has attempted on numerous occasions to obtain full and complete

payment for covered losses pursuant to the insurance policy.

        36.    Defendant,    TWIN      CITY,       acting   through   its   agents,   servants,

representatives and employees has failed to properly investigate, evaluate and adjust

Plaintiff’s claim for benefits in good faith and has further failed to deal fairly with

Plaintiff.

        37.    Defendant, TWIN CITY has failed and refused to evaluate the information

and surrounding facts regarding Plaintiff’s covered claim, choosing instead to hide

behind palpably incorrect assumptions and conclusions of its agents, employees or

consultants.

        38.    As of this date Defendant, TWIN CITY continues to be in breach of the

contract.

        39.    TWIN CITY ignored the information provided by Plaintiff and her

adjuster during the handling of the claim and did not make any payment to indemnify

Plaintiff for the full amount of the covered damages.

        40.    TWIN CITY failed to make any payment after receipt of the additional

information from Plaintiff and her adjuster.

        41.    The mishandling of Plaintiff’s claim caused a delay in Plaintiff’s ability to

fully repair the Property, resulting in additional damages.




                                               7
  Case 6:19-cv-00076 Document 1 Filed on 08/22/19 in TXSD Page 8 of 14



     COUNT II - VIOLATIONS OF THE TEXAS UNFAIR OR DECEPTIVE
                          PRACTICES ACT

       42.     Each of the foregoing paragraphs is incorporated by reference in the

following.

       43.     Defendant TWIN CITY is an entity that is required to comply with Tex.

Ins. Code Sections 541.051; 541.060; 541.061; and 541.151. Defendant’s conduct

constitutes multiple violations of the Texas Unfair or Deceptive Practices Act.

       1.      Misrepresenting a material fact or policy provision relating to coverage at

               issue;

               a. Making an untrue statement of material fact. TWIN CITY through its

                  agents, employees, or consultants prepared an estimate of damages

                  that was misleading as to the value of damages to the subject property

                  stating the total damages were $10,008.96 on the dwelling claim.

               b. Making an untrue statement of material fact. TWIN CITY through its

                  agents, employees, or consultants prepared a valuation of lost business

                  income that was misleading as to the value of damages stating the loss

                  of business income damages were $290.00.

               c. Failing to state a material fact necessary to make other statements

                  made not misleading, considering the circumstances under which the

                  statements were made. TWIN CITY through its agents, employees, or

                  consultants failed to advise Plaintiff that it failed to perform proper

                  testing of the building and property in order to more accurately

                  investigate and evaluate the damages resulting from the covered perils

                  of hurricane, wind and rain.



                                            8
Case 6:19-cv-00076 Document 1 Filed on 08/22/19 in TXSD Page 9 of 14



          d. Making a statement in a manner that would mislead a reasonably

             prudent person to a false conclusion of a material fact. TWIN CITY

             through its agents, employees, or consultants advised Plaintiff and her

             adjuster that it had investigated and evaluated the damages to the

             subject property resulting from the August 25, 2017 hurricane and

             concluded its coverage determination, thereby misleading the Plaintiff

             to conclude that a proper and complete investigation had been

             performed.

    2.    Failing to attempt in good faith to effectuate a prompt, fair, and equitable

          settlement of a claim with respect to which the insurer’s liability had

          become reasonably clear. TWIN CITY failed to consider reports provided

          by Plaintiff and failed to utilize information in the reports that would

          support coverage of Plaintiff’s damages.

    3.    Failing to promptly provide a reasonable explanation of the basis in the

          policy, in relation to the facts or applicable law, for the insurer’s denial of

          a claim. To date, Defendant has failed to provide a reasonable explanation

          of the basis of its denial of coverage for all of Plaintiff’s damages.

    4.    Refusing to pay a claim without conducting a reasonable investigation

          with respect to the claim. TWIN CITY through its agents, employees, or

          consultants failed to request its employees, agents, or consultants to

          perform proper testing of the building at the subject insured property in

          order to properly evaluate the extent and value of damages resulting from

          the Hurricane Harvey event of August 25, 2017.




                                         9
 Case 6:19-cv-00076 Document 1 Filed on 08/22/19 in TXSD Page 10 of 14



       44.      Defendant’s unfair settlement practice in failing to conduct a proper and

thorough evaluation, failing to perform adequate testing of the building to more

accurately investigate and evaluate the damages, failing to advise Plaintiff that it had not

performed proper testing of the building and had not properly investigated and evaluated

the damages, and preparing both a misleading and inaccurate damage estimate resulted in

Defendant’s failure to attempt in good faith to effectuate a prompt, fair, and equitable

settlement of the claims, even though Defendant’s liability under the policy was

reasonably clear, and constitutes an unfair method of competition and an unfair and

deceptive act or practice in the business of insurance. Tex. Ins. Code Sections 541.051,

541.060 and 541.061.

 COUNT III – VIOLATIONS OF THE PROMPT PAYMENT OF CLAIMS ACT


       45.      Each of the foregoing paragraphs is incorporated by reference here fully.

       46.      Defendant’s conduct constitutes multiple violations of the Texas Prompt

Payment of Claims Act - Tex. Ins. Code Chapter 542. All violations made under this

article are made actionable by Tex. Ins. Code Section 542.060.

       47.      Specifically, Defendant failed to accept or reject Plaintiff’s claims within

the time period or notify the Plaintiff why it needed more time, as required by Tex. Ins.

Code 542.056.

       48.      Defendant failed to timely conduct a proper investigation of the damages

to the subject property resulting from a covered peril resulting in a delay of payment of

adequate insurance benefits as contracted under the insurance policy between the parties.

       49.      Defendant’s failure to give adequate consideration to the information

provided by Plaintiff’s adjuster, which made liability reasonably clear, resulted in



                                             10
 Case 6:19-cv-00076 Document 1 Filed on 08/22/19 in TXSD Page 11 of 14



additional delay of payment of the claim after having sufficient information to make

payment for such claim.

        50.     TWIN CITY ignored the information provided by Plaintiff and Plaintiff’s

adjuster during the handling of the claim and did not make a payment.

        51.     TWIN CITY, upon receipt of the Stevephen Lott estimate from Plaintiff,

had sufficient information to make full payment to Plaintiff for the damages, but as of

this date has failed to do so.

                    COUNT IV - BREACH OF COMMON LAW
                   DUTY OF GOOD FAITH AND FAIR DEALING

        52.     Each of the foregoing paragraphs is incorporated by reference here fully.

        53.     Defendant’s conduct constitutes a breach of the common law duty of good

faith and fair dealing owed to its insured pursuant to the insurance contract and in direct

contradiction of the applicable industry standards of good faith and fair dealing.

        54.     Defendant failed to conduct a proper and thorough evaluation, failing to

perform adequate testing of the building to more accurately investigate and evaluate the

damages, failing to advise Plaintiff that it had not performed proper testing of the

building and had not properly investigated and evaluated the damages, and preparing

both a misleading and inaccurate damage estimate.

        55.     Defendant’s failure, as described above, to adequately and reasonably

investigate, evaluate, and pay the benefits owed under the insurance contract, knowing

full well through the exercise of reasonable diligence that its liability was reasonably

clear, resulted in a breach of the duty of good faith and fair dealing.

        56.     TWIN CITY ignored the information provided by Plaintiff’s adjuster

during the handling of the claim and did not make any payment.



                                              11
 Case 6:19-cv-00076 Document 1 Filed on 08/22/19 in TXSD Page 12 of 14



       57.     TWIN CITY failed to make any payment after receipt of the additional

information from the adjuster, when TWIN CITY knew or should have known liability

was reasonably clear.

                     COUNT V – VIOLATIONS OF THE TEXAS
                      DECEPTIVE TRADE PRACTICES ACT

       58.     Each of the foregoing paragraphs is incorporated by reference here fully.

       59.     At all material times herein, Plaintiff was a “consumer” who purchased

insurance products and services from Defendant, TWIN CITY and the products and

services form the basis of this action.

       60.     Defendant TWIN CITY has violated the Texas Deceptive Trade Practices-

Consumer Protection Act (“DTPA”) in at least the following respects:

               a. By accepting insurance premiums but refusing without a
                  reasonable basis to pay benefits due and owing, engaged in an
                  unconscionable action or course of action prohibited by DTPA §
                  17.50(a)(1)(3) in that Defendant TWIN CITY took advantage
                  of Plaintiff’s lack of knowledge, ability, experience, and
                  capacity to a grossly unfair degree, resulting in a gross disparity
                  between the consideration paid in the transaction and the value
                  received, all in violation of Chapters 541 and 542 of the Texas
                  Insurance Code;

               b. Generally engaging in unconscionable courses of action while
                  handling the claim; and/or

               c. Violating the provisions of the Texas Insurance Code, as further
                  described elsewhere herein.


                             KNOWLEDGE AND INTENT

       61.     Each of the acts described above, together and singularly, was done

“knowingly” and “intentionally” and was a producing cause of Plaintiff’s damages

described herein.




                                            12
 Case 6:19-cv-00076 Document 1 Filed on 08/22/19 in TXSD Page 13 of 14



                               DAMAGES AND PRAYER

        62.    WHEREFORE,           PREMISES         CONSIDERED,          Plaintiff   herein,

complains of Defendant TWIN CITY’s acts and omissions and prays that, Defendant be

cited to appear and answer and that upon a final trial on the merits, Plaintiff recover from

Defendant the following:

        63.    Plaintiff would show that the aforementioned acts, taken together or

singularly, constitute the proximate and/or producing causes of damages sustained by

Plaintiff.

        64.    For breach of contract by Defendant, TWIN CITY, Plaintiff is entitled to

regain the benefit of their bargain, which is the amount of the claims, together with

attorney’s fees, pursuant to Tex. Civ. & Rem. Code Sec. 38.001 et seq.

        65.    For noncompliance with the Texas Unfair or Deceptive Practices Act by

Defendant, TWIN CITY, Plaintiff is entitled to actual damages, which includes the loss

of the benefits that should have been paid pursuant to the policy, including but not limited

to direct and indirect consequential damages, mental anguish, court costs and attorney’s

fees. For knowing conduct of the acts complained of, Plaintiff asks for three (3) times

its actual damages, pursuant to Tex. Ins. Code Ann. Section 541.152 et seq.

        66.    For noncompliance with the Texas Prompt Payment of Claims Act by

Defendant, TWIN CITY, Plaintiff is entitled to the amount of their claim, as well as ten

(10) percent interest per annum post judgment interest, together with reasonable and

necessary attorney’s fees, as allowed by law, and for any other further relief, either at law

or in equity, to which it may show itself to be justly entitled, pursuant to Tex. Ins. Code

Sec. 542.058 et seq. and 542.060 et seq.




                                             13
 Case 6:19-cv-00076 Document 1 Filed on 08/22/19 in TXSD Page 14 of 14



       67.    For violations of the common law duty of good faith and fair dealing by

Defendant, TWIN CITY, Plaintiff is entitled to actual damages, direct and indirect

consequential damages, mental anguish, and exemplary damages.

       68.    For noncompliance with the Texas Deceptive Trade Practices Act

(“DTPA”) by Defendant, TWIN CITY, Plaintiff is entitled to actual damages, which

includes the loss of the benefits that should have been paid pursuant to the policy,

including but not limited to direct and indirect consequential damages and mental anguish

damages, court costs and attorney’s fees. For knowing conduct of the acts complained

of, Plaintiff asks for three (3) times her damages, pursuant to the DTPA and Tex. Ins.

Code Ann. Section 541.152 et seq.

                                    JURY DEMAND

       69.    Plaintiff respectfully demands a trial by jury.



                                            Respectfully submitted,

                                            PANDIT LAW FIRM, L.L.C.


                                            BY: /s/ Phillip N. Sanov
                                            PHILLIP N. SANOV, Bar No. 17635950
                                            CARLA R. DELPIT, Bar No. 2248226
                                            One Galleria Tower
                                            2700 Post Oak Blvd., 21st Floor
                                            Houston, Texas 77056
                                            Telephone: (832) 583-5663
                                            Facsimile:      (504) 313-3820
                                            Email: psanov@panditlaw.com
                                                    cdelpit@panditlaw.com

                                            ATTORNEYS FOR PLAINTIFF
                                            CHARLENE L. H. MITCHELL




                                           14
